Case 2:19-mj¢00113-DUTY Document 3 Filed 01/24/19 Page 1 of 13 Page |D #:89

ORlGll\lA

UNITED STATES DISTRICT CoURT

for the

AO 93 (Rev. l l/IS) Search and Scizurc Warrant (USAO CDCA Rcv. 04/|7)

Central District of Calif`ornia

ln the Matter of the Search of

(Brie_fiy describe tire properly 10 be searched or identify tire
person by name and address)

Case No. 2:19-mj-l 13

A residence iocated at 903 l-lershey Avenue in
Monterey Park, California, as described in
Attachment A

\_/\_/\_/\_I\_/\_/\_/\_/

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
Of the follOWlng person Ot‘ pt”Op€l"ty located in the C€rlfl'al DiStrlC'[ Of C'dlimeia (identijj’ the person or describe tire property to be searched
and give irs iocarion)€

See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described abOVe, and that SUCh S€a\‘Cl’l Wlll reveal (ia'e)irijj) the person or describe the property to be seized)!

See An‘achmenf B

Such affidavit(s) or testimony are incorporated herein by reference

YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance mar m exceed l4 days)
§ in the daytime 6:00 a.m. to 10:00 p.m. [:] at any time in the day or night because good cause has been established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises1 the property was taken, or leave the copy and receipt at the place Where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return

through a filing with the Clerk‘s Off`tce.

|:] Pursuant to 18 U.S.C. § 3103a(b), l find that immediate notification may have an adverse result listed in i8 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
properiy, Will be SBal'Ch€d 01' S€lZ€d (chec)'c the appropriate box)

 

[:l for days (nor m exceed 3ri I:I until, the falc}sjustif`ying, the later spe ' ic date of

S`
Date and timeissued: /f`/j "/j 3 j / MV%%ZMM
/ .

Judge 's signature

 

City and state: Los Angelesi CA

 

Prinfed name ami title

SAUSA: S. Femandez x3152

Case 2:19-mj-00113-DUTY Document 3 Filed 01/24/19 Page 2 of 13 Page |D #:90

AO 93 (Rev. 11/13) Search and Seizure Warrant (Pagc 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
z: lCi-ms-l\z finlon eeoc ns nce~r emma vA/¢ELA»S

 

 

Inventory made in the presence of :

Z'>A umwa OOmr/~JGQE% ¢ §»Jc pA‘[‘-/(,l¢c¢. (,rE.u/J:»§

 

Inventory ofthe property taken and name of` any person(s) seized:

M::sce¢,ca~eaus oow,»t€,.:rs F»€o.v\ 54¢146£

 

Certif`lca tion

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: l,?)tz{ § 4 %l,vw/A/

 

Executing ojicer 's signature

Necso/-» Ll-eic/~o;:=uo .5?£¢1;)%¢. A QL=~I"

Prirrted name arid title

 

 

 

Case 2:19-mj-00113-DUTY Document 3 Filed 01/24/19 Page 3 of 13 Page |D #:91

ATTACHMENT A

PREMISES TO BE SEARCHED

 

The SUBJECT PREMISES is a two-story house with an orange
stucco exterior, dark trim, and a tile roof. It is surrounded
by a fence that is partially metal and partially cinderblock.
To the rear of the house is a detached garage of the same color
as the main house. It is located at 903 Hershey Avenue Monterey
Park, CA 91755. The SUBJECT PREMISES is located near the

intersection of Hershey Avenue and New Avenue.

 

The area to be searched includes all rooms, annexes,
attics, basements, porches, garages, carports, outside yard,
cnrtilage, mailboxes, trash containsrs, debris boxes, storage
lockers, locked containers and safes, cabinets, rooms,

outbuildings, sheds and outbuildings associated with this

Case 2:19-mj-OOll3-DUTY Document 3 Filed 01/24/19 Page 4 of 13 Page |D #:92

subject premise and shall extend into desks, cabinets, safes,
briefcases, backpacks, wallets, purses, trash receptacles,
electronic storage devices, any vehicles or boats parked on the
property or in the driveway specifically associated with, or

assigned to the SUBJECT PREMISES.

ii

Case 2:19-mj-OOll3-DUTY Document 3 Filed 01/24/19 Page 5 of 13 Page |D #:93

ATTACHMENT B
I. ITEMS TO BE SEIZED

1. The items to be seized are evidence, contraband,
fruits, or instrumentalities of violations of Violations of 18
U.S.C. §§ 1546: Fraud and Misuse of Visas, Permits, and Other
Documents; 1028: Fraud and Related Activity in Connection with
Identification Documents, Authentication Features and
Information; 2342(a), 2344(a): Trafficking in Contraband
Cigarettes (“the Subject Offenses”), namely:

a. Counterfeit, forged or altered documents to
include, but not limited to i-551 Legal Permanent Resident
Cards, Social Security Cards, Passports, State Driver's
Licenses, Employment Authorization Cards and similar items.

b. Equipment and tools used to facilitate the
production of counterfeit, forged or altered documents to
include, but not limited to, printing equipment, lamination
equipment and graphic arts tools, software and personal
computing devices.

c. Cigarettes that are not authorized for sale in
the United States; an Officer with the U.S. Customs and Border
Protection will be present at the time of the search to
determine whether any cigarettes found are authorized for sale
in the United States.

d. Any documents, records, identity documents, or
debit or credit cards, containing the personal identifying
information of any individuals other than Jiali LIANG (“LIANG”)

and/or other residents of the SUBJECT PREMISES.

iii

Case 2:19-mj-00113-DUTY Document 3 Filed 01/24/19 Page 6 of 13 Page |D #:94

e. Financial and business records relating to the
sale of cigarettes and counterfeit documents, as well as
personal financial records for LIANG, in paper and/or electronic
form, for the period of 2017 to the present, including the
following:

i. Income statements; cash flow statements;
profit and loss statements; balance sheets; general ledgers,
chart of accounts, and any work papers used in the course of
preparing and/or maintaining the books and records relating to
the sale of cigarettes and Counterfeit documents;

ii. Invoices and records of expenditures
relating to the sale of cigarettes and counterfeit documents;

iii. Shipment records and packaging supplies;

iv. Bank statements, check registers, cancelled
checks, deposit and withdrawal items, credit card receipts and
statements, financial instruments, wire transfers, invoices,
general ledgers, and receipt books.

f. Materials for use in the production of
counterfeit documents including design software, paper stock,
ink, seals, and printing equipment.

g. Hard copies or electronic telephone books and
address books, telephone bills, photographs, letters, cables,
telegrams, facsimiles, personal notes, documents and other items
ég/Lass reflecting names, addresses, telephone numbers,
addresses and communications among and between members and

associates relating to the above-listed offenses.

iv

Case 2:19-mj-00113-DUTY Document 3 Filed 01/24/19 Page 7 of 13 Page |D #:95

h. Records of off-site locations to store records,
including safe deposit box keys, records and receipts and rental
agreements for storage facilities.

i. Any digital device which is itself or which
contains evidence, contraband, fruits, or instrumentalities of
the Subject Offenses, and forensic copies thereof.

2. With respect to any digital device containing evidence
falling within the scope of the foregoing categories of items to
be seized:

a. Evidence of who used, owned, or controlled the
device at the time the things described in this warrant were
created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents,
browsing history, user profiles, e-mail, e-mail contacts, chat
and instant messaging logs, photographs, and correspondence;

b. Evidence of the presence or absence of software
that would allow others to control the device, such as viruses,
Trojan horses, and other forms of malicious software, as well as
evidence of the presence or absence of security software
designed to detect malicious software;

c. Evidence of the attachment of other devices;

d. Evidence of counter-forensic programs (and
associated data) that are designed to eliminate data from the
device;

e. Evidence of the times the device was used;

f. Passwords, encryption keys, biometric keys, and

other access devices that may be necessary to access the device;

Case 2:19-mj-00113-DUTY Document 3 Filed 01/24/19 Page 8 of 13 Page |D #:96

g. Applications, utility programs, compilers,
interpreters, or other software, as well as documentation and
manuals, that may be necessary to access the device or to
conduct a forensic examination of it;

h. Records of or information about Internet Protocol
addresses used by the device;

i. Records of or information about the device’s
Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages,
search terms that the user entered into any Internet search
engine, and records of user-typed web addresses;

j. Records, documents, programs, applications or
materials, or evidence of the absence of same, sufficient to
show instant and social media messages (such as Facebook,
Facebook Messenger, Snapchat, FaceTime, Skype, WeChat, and
WhatsApp Messenger), SMS text, email communications or other
text or written communications sent to or received from any

digital device relating to the sale of cigarettes or counterfeit

documents,
3. As used herein, the terms “records,” “documents,”
“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,
modified, or stored in any form, including in digital form on
any digital device and any forensic copies thereof.

4. As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing

data in digital form, including central processing units;

vi

Case 2:19-mj-00113-DUTY Document 3 Filed 01/24/19 Page 9 of 13 Page |D #:97

desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
telephone paging devices, beepers, mobile telephones, and smart
phones; digital cameras; gaming consoles (including Sony
PlayStations and Microsoft Xboxes); peripheral input/output
devices, such as keyboards, printers, scanners, plotters,
monitors, and drives intended for removable media; related
communications devices, such as modems, routers, cables, and
connections; storage media, such as hard disk drives, floppy
disks, memory cards, optical disks, and magnetic tapes used to
store digital data (excluding analog tapes such as VHS); and
security devices.
II. SEARCH PROCEDURE FOR DIGITAL DEVICES

5. In searching digital devices or forensic copies
thereof, law enforcement personnel executing this search warrant
will employ the following procedure:

a. Law enforcement personnel or other individuals
assisting law enforcement personnel (the “search team”) will, in
their discretion, either search the digital device(s) on-site or
seize and transport the device(s) and/or forensic image(s)
thereof to an appropriate law enforcement laboratory or similar
facility to be searched at that location. The search team shall
complete the search as soon as is practicable but not to exceed
120 days from the date of execution of the warrant. The
government will not search the digital device(s) and/or forensic
image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

vii

Case 2:19-mj-00113-DUTY Document 3 Filed 01/24/19 Page 10 of 13 Page |D #:98

b. The search team will conduct the search only by
using search protocols specifically chosen to identify only the
specific items to be seized under this warrant.

c. The search team may subject all of the data
contained in each digital device capable of containing any of
the items to be seized to the search protocols to determine
whether the device and any data thereon falls within the list of
items to be seized. The search team may also search for and
attempt to recover deleted, “hidden,” or encrypted data to
determine, pursuant to the search protocols, whether the data
falls within the list of items to be seized.

d. The search team may use tools to exclude normal
operating system files and standard third-party software that do
not need to be searched.

e. The search team may use forensic examination and
searching tools, such as “EnCase” and “FTK” (Forensic Tool Kit),
which tools may use hashing and other sophisticated techniques

f. If the search team, while searching a digital
device, encounters immediately apparent contraband or other
evidence of a crime outside the scope of the items to be seized,
the team shall immediately discontinue its search of that device
pending further order of the Court and shall make and retain
notes detailing how the contraband or other evidence of a crime
was encountered, including how it was immediately apparent
contraband or evidence of a crime.

g. If the search determines that a digital device

does not contain any data falling within the list of items to be

viii

Case 2:19-mj-00113-DUTY Document 3 Filed 01/24/19 Page 11 of 13 Page |D #:99

seized, the government will, as soon as is practicable, return
the device and delete or destroy all forensic copies thereof.

h. If the search determines that a digital device
does contain data falling within the list of items to be seized,
the government may make and retain copies of such data, and may
access such data at any time.

i. If the search determines that a digital device is
(l) itself an item to be seized and/or (2) contains data falling
within the list of other items to be seized, the government may
retain the digital device and any forensic copies of the digital
device, but may not access data falling outside the scope of the
other items to be seized (after the time for searching the
device has expired) absent further court order.

j. The government may also retain a digital device
if the government, prior to the end of the search period,
obtains an order from the Court authorizing retention of the
device (or while an application for such an order is pending),
including in circumstances where the government has not been
able to fully search a device because the device or files
contained therein is/are encrypted.

k. After the completion of the search of the digital
devices, the government shall not access digital data falling
outside the scope of the items to be seized absent further order
of the Court.

6. In order to search for data capable of being read or
interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

ix

Case 2:19-mj-00113-DUTY Document 3 Filed 01/24/19 Page 12 of 13 Page |D #:100

a. Any digital device capable of being used to
commit, further, or store evidence of the offense(s) listed
above;

b. Any equipment used to facilitate the
transmission, creation, display, encoding, or storage of digital
data;

c. Any magnetic, electronic, or optical storage
device capable of storing digital data;

d. Any documentationr operating logs, or reference
manuals regarding the operation of the digital device or
software used in the digital device;

e. Any applications, utility programs, compilers,
interpreters, or other software used to facilitate direct or
indirect communication with the digital device;

f. Any physical keys, encryption devices, dongles,
or similar physical items that are necessary to gain access to
the digital device or data stored on the digital device; and

g. Any passwords, password files, biometric keys,
test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device,

h. During the execution of this search warrant, law
L idmjv
enforcement is permitted to: (l) depress L¥ARGEI@JS thumb-
and/or fingers onto the fingerprint sensor of the device (only
when the device has such a sensor), and direct which specific
finger(s) and/or thum%ls) shall be depressed; and (2) hold the
litan `J

device in front of AYARGEIJLS face with his or her eyes open to

activate the facial-, iris-, or retina-recognition feature, in

CaSe 2:19-mj-00113-DUTY Document 3 Filed 01/24/19 Page 13 of 13 Page |D #:101

4 EVh-¢- fn fed o =~ P"J°`l’ /k~/ eq¢;r¢¢~r`¥ 1542 ns

ori§r to gain aczess to ;he contents of Zny su h device. ;:; z°/OL:/
ccc
[ALTE. __ . .iln IONAL EXP_¢\- n . l _»1-_=.'9 ,_,H_ ,c./¢¢

the execution o' this search warrant, with re sect to any person 0 C\

who is located a\ the SUBJECT PREMISES dur' g the execution of FLL

the search and who is reasonably believ-d by law enforcement to /ODU°"U
be a user of a biomrtric sensor-enab -d device that falls within Ea}:¢(i)'
the scope of the war -nt, law enforcement personnel are
authorized to: (1) dep ess the t umb- and/or fingerprints of the
person onto the fingerp 'nt s¢nsor of the device (only when the
device has such a sensor) and direct which specific finger(s)
and/or thumb(s) shall b= dewressed; and (2) hold the device in
front of the face of ' e per-on with his or her eyes open to
activate the facia -, iris-, or retina-recognition feature, in
order to gain ac'ess to the cont-nts of any such device.] In
depressing a serson's thumb or finqer onto a device and in
holding a drvice in front of a perso\'s face, law enforcement
may not ;e excessive force, as defines in Graham v. Connor, 490
U.S. 3:. (1989); specifically, law enfo ement may use no more
than objectively reasonable force in light ¢f the facts and
circumstances confronting them.

7. The special procedures relating to digital devices
found in this warrant govern only the search of digital devices
pursuant to the authority conferred by this warrant and do not
apply to any search of digital devices pursuant to any other

court order.

xi

